Citation Nr: 0215853	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  97-30 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the mid-back or thoraco-lumbar spine area, 
currently rated as 10 percent disabling from September 4, 
1996 to September 24, 1997, and 20 percent disabling from 
September 25, 1997 forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran had active service from October 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision 
rendered by the Des Moines, Iowa, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran's claim for a rating in excess of 10 
percent for his service-connected residuals of a shell 
fragment wound of the mid-back area.

During the pendency of this appeal, a September 1998 RO 
determination increased the rating for the veteran's back 
disability to 20 percent, effective September 25, 1997.  The 
date of claim is September 4, 1996, so the 10 percent rating 
from September 4, 1996 to September 24, 1997, is also on 
appeal in this case.  Because the veteran has continued to 
express dissatisfaction with the ratings assigned in this 
case and has otherwise not withdrawn his appeal, and in light 
of the fact that the maximum schedular disability rating has 
not been assigned to date, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

This case was remanded to the RO by the Board in November 
1999 for further development of the evidence.


FINDINGS OF FACT

1.  The veteran has no more than moderate muscle damage, and 
no more than moderate limitation of motion of the lumbar 
spine.

2.  The veteran has residuals of a fracture of the lumbar 
spine, with a demonstrable deformity of a vertebral body with 
definite limited motion.



CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for 
residuals of a shell fragment wound of the mid-back or 
thoraco-lumbar spine area are met from September 14, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5292, 5320 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under VCAA have 
been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The Board concludes the discussions 
in the December 1996 rating decision, the August 1997 
statement of the case, the September 1998, January 1999, and 
August 2002 supplemental statements of the case, letters sent 
to the veteran by the RO, and the Board's November 1999 
remand of this case, adequately informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  In the Board 
remand, the veteran was specifically informed that the RO 
would obtain the service medical records of inpatient 
treatment for his shell fragment wound, and the RO has 
successfully completed this development.  He was notified and 
made aware of the evidence needed to substantiate his claim 
and the avenues through which such evidence could be 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO has also sent the veteran letters advising 
him of the enactment and effect of the VCAA.  Upon being 
questioned as to whether he is receiving ongoing treatment 
for his low back disability, the veteran has repeatedly 
indicated that he is not; the veteran's and VA's roles in 
obtaining current treatment records are not at issue in this 
case. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  The case was remanded by the Board in November 1999 
for additional development of the evidence, and additional 
service medical records showing the initial nature of his 
shell fragment wound, necessary for rating under the criteria 
for muscle injuries, were obtained.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the 
Board concludes that the multiple reports of medical 
examinations and opinions obtained by the RO, in conjunction 
with the other information of record, provide sufficient 
competent medical evidence to decide the claim.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

I.  Background

Service medical records show that the veteran received a 
mortar fragment wound to the lumbar spine during combat in 
Vietnam in June 1965.  He was treated and the wound debrided 
shortly thereafter.  A metal fragment, spinous processes and 
fragments of the lamina of L2-3 were removed in the field 
hospital.  Dura were visualized intact.  He had no numbness 
or weakness of the legs and no urinary or bowel difficulty.  

The field hospital report describes the wound as a single 2x2 
centimeter, penetrating wound at the L2-L3 interspace just to 
the left of the midline, which was bleeding slightly.  He was 
difficult to examine after the injury but motor and sensory 
function seemed to be intact throughout the body.  A metallic 
fragment 2x2 cm. at the L2-3 interspace appeared to be 
superficial to the lamina.  Under general anesthesia, the 
spinous process of L2 and L3 was partially removed.  The 
fragment was removed from its position imbedded in the lamina 
and the dura was visualized and found to be intact.  Several 
fragments of bone from the fracture were recovered.  Partial 
closure of the fascia was done with a Penrose drain down to 
the fascia; the skin was approximated.  Postoperatively he 
was doing well with full function of his legs except for 
pain, and was taking a regular diet.  He was readied for air 
evacuation to Clark Air force Base in early July 1965.  

The surgery report describes the making of a longitudinal 
incision from L-1 to L-3, with the paraspinous muscles 
retracted. The spinous process of L-2 was removed for 
visualization.  The fragment had depressed part of the lamina 
of L2 and L3.  The fragment and a few bony pieces of lamina 
were removed, and the wound was partially closed with a 
Penrose drain.   

He was transferred to Walter Reed General Hospital later in 
July 1965.  He was to be fitted with a Taylor Chair back 
brace.  The impression in a record dated August 1965 was 
gunshot wound to the lumbar spine with laminectomy L2-3.  In 
September 1965 he was returned to duty with a "3" temporary 
profile for the low spine and lower extremities as a result 
of his shell fragment injury.  

Service medical records show that by February 1966, his 
profile of the low spine and lower extremities had been 
upgraded to "1."  The veteran requested either a medical 
discharge or a permanent profile to leave airborne duty.  On 
examination pursuant to this request, it was noted that other 
than a soft supple scar, there was no abnormality to physical 
examination.  There was no back spasm or list.  Motion was 
smooth and normal, straight leg raises were negative to 90 
degrees bilaterally, and X-rays were essentially negative.  
The impression was well-healed wounds to the back and no 
orthopedic indication for duty restriction.  

At his September 1967 separation examination, the scar on the 
small of his back was noted.  Otherwise, clinical examination 
of the spine and other aspects of the musculoskeletal system 
was normal.  When providing the history for the examination, 
the veteran noted clearly in writing that he still had pains 
in his back.

Four days after the separation examination (but before his 
discharge from service), the veteran was seen by an 
orthopedic specialist.  He was noted to have ongoing 
complaints of non-radiating lumbar back pain.  On 
examination, there was a step-off at L1, L2 and L3 indicating 
a decrease in size of the spinous process.  The scar was 
soft, supple, and well healed.  There was full range of 
motion and no paralumbar spasm.  There was no sign of nerve 
root irritation.  The impression was status post back 
surgery.  The recommendation was separation from service with 
no profile.

A brief notation in an August 1996 VA treatment record 
indicates that the veteran complained of increased low back 
pain and stiffness for the past three months.  

During a September 1996 VA examination of the spine, the 
examiner noted the veteran's history of a mortar fragment 
wound during service in Vietnam.  The veteran complained of 
severe back pain for the past year.  This was located in the 
bilateral paraspinal region in the lumbar area.  This was 
lower than the region of his back wound.  The pain radiated 
into the left buttock and the posterior left thigh, but not 
into the lower leg or foot.  He found it difficult to rise 
from a chair because of the pain and stiffness he felt in his 
back.  He felt that this pain, along with his lower extremity 
swelling, was disabling to him.  At times he felt that the 
left lower extremity would buckle under him, especially when 
the pain was more intense.  Nothing seemed to exacerbate the 
pain, which he described as severe at all times.  

On objective examination, he had a midline scar from the T7 
area to the L1 region in the posterior midline.  On 
examination of his back, it was noted that the veteran 
localized his chronic back pain to the bilateral lower lumbar 
paraspinal muscle masses.  He had full strength of bulk in 
the upper and lower extremities.  Sensory examination to pin 
prick, light touch and temperature revealed no evidence of 
peripheral neuropathy, nor was there evidence of a radicular 
loss of sensation.  Straight leg raising testing was 
negative.  Reflexes were 2/2 in the upper extremities and 2/2 
in the lower extremities.  Plantar responses were downgoing.  
His stance, gait and tandem were normal, although he was slow 
arising from a chair and appeared to have pain when moving 
from the sitting to the standing position.  

He had no postural abnormalities and no fixed deformities.  
Musculature of the back had normal tone.  Range of motion was 
forward flexion of 70 degrees, right lateral flexion of 30 
degrees, rotation to the left of 80 degrees, and rotation to 
the right of 80 degrees.  There was no report of pain with 
the above range of motion testing, although the veteran did 
report pain when moving from a sitting to a standing 
position.  There was no evidence of neurological involvement 
on examination.

X-rays of the lumbosacral spine were obtained during the 
examination and compared to those of 1991.  Again seen was 
mild degenerative joint disease at L2-L3, but normal 
alignment of the vertebrae and apparently open foramina.  

The diagnosis was musculoskeletal lumbosacral back pain 
without evidence on examination of radiculopathy or 
neuropathy.  He had intact and symmetric reflexes and 
strength.  There was no evidence of sensory loss.  Although 
pain radiated to the leg, this did not, in the examiner's 
review, mean that there was a radicular cause.  There was no 
supportive evidence of radiculopathy.  The examiner noted 
that it was not uncommon for back pain in the lumbosacral 
muscles to radiate into the hip or lower extremity.  
 
During an August 1998 VA examination of the spine, the 
veteran complained of increased back pain following his 
inservice wound, and complained of increasing low back pain 
since 1995, primarily in the lower lumbar region below his 
scar level and nonradiating.  The pain was increased with 
standing for greater than 5 to 10 minutes and car riding, and 
was not affected by coughing or sneezing.  There were no 
complaints of paresthesias in the extremities.  He was 
receiving no particular treatment for low back pain.  

On physical examination, no postural defects were noted.  
There was a step-off of the spinous processes at 
approximately L2.  The incisions were clean and well healed.  
The veteran was able to walk well.  Heel and toe walking were 
intact.  He was able to flex the low back approximately 50 
degrees.  Hyperextension was 20 degrees.  Right and left 
lateral bending was slightly reduced at approximately 20 
degrees.  There was no palpable paraspinous muscle spasm over 
the lumbar region.  Straight leg raising was negative 
bilaterally.  Reflexes were 2+ and symmetrical.  There were 
no sensory deficits appreciated over the lower extremities.  
X-rays showed some mild degenerative changes of osteophytes 
at T11-12 and L2-3, but essentially unchanged since prior 
examinations.  The diagnosis was mechanical low back pain 
without evidence of nerve root entrapment.  

During a June 2002 examination of the spine, the veteran 
complained of low back pain with occasional radiation to the 
hips bilaterally.  He complained of morning stiffness.  He 
was currently receiving no treatment for the chronic back 
pain.  He did not use crutches, braces or canes. 

On examination, there was a midline surgical incision over 
the upper lumbar region extending a distance of approximately 
11.5 cm.  It was clean and well healed.  Central to this 
incision was a depressed scar measuring 1.5 cm in diameter 
and approximately .5 cm in depth.  Slightly inferior and 
lateral to the left side was a linear 3 cm scar, probably the 
entry wound from the fragment.  There was no gross muscular 
loss over this region.  There was a palpable step-off at 
approximately the L2 level, which was consistent with the 
service medical records of surgery and treatment for the 
wound.  There were no postural defects noted.  He walked 
well.  Heel and toe walking was intact.  He was able to flex 
the low back to approximately 85 degrees with sharp lumbar 
pain, extension was 0 to 10 degrees, and right and left 
lateral bending were 0 to 15 degrees.  There was no 
fatigability or incoordination noted on repetitious motions 
of the back.  There was no asymmetrical loss of strength 
noted on resistive testing in extension, flexion, or right 
and left lateral bending of the back.  There was no palpable 
paraspinous muscle spasm over the lumbar region.  Straight 
leg raising was negative bilaterally.  Reflexes were 2+ and 
symmetrical.  No clear-cut sensory deficits were appreciated.  
X-ray examination of the lumbar spine showed progressive 
marginal osteophytes at L1 through L5 with disk space 
narrowing at L5-S1.  The examiner's impression was low back 
pain with degenerative changes of the lumbar spine as 
described, and no evidence of nerve root entrapment on 
examination.  

A brief notation in a November 2001 VA treatment record 
indicates that the veteran had a chronic backache.  

II.  Law and Regulations

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 38 C.F.R. § 4.40 (2001).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is rated as 40 
percent disabling if severe, 20 percent disabling if 
moderate, and 10 percent disabling if slight.

In cases where residuals of fracture of the spine are rated 
in accordance with definite limited motion or muscle spasm, a 
rating of 10 percent is to be added to the rating if there is 
demonstrable deformity of a vertebral body.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 (1996). See 62 
Fed. Reg. 30235-30240 (1997).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Prior to July 3, 1997, 38 C.F.R. § 4.55 provided that muscle 
injuries in the same anatomical region will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately severe 
to severe, according to the severity of the aggregate 
impairment of function of the extremity.  38 C.F.R. § 4.55(a) 
(1997).  On and after July 3, 1997, 38 C.F.R. § 4.55 provides 
that for compensable muscle group injuries which are in the 
same anatomical region but which do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e) (2001).

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that slight 
muscle disability is found where there has been a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  Clinical examination would disclose minimal 
scarring and slight, if any, evidence of fascial defect, 
atrophy, or impaired tonus.  No significant impairment of 
function and no retained metallic fragments would be present.  
Moderate muscle disability is found where there has been 
through and through or deep penetrating wounds of relatively 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  Clinical 
examination would disclose entrance and (if present) exit 
scars that are linear or relatively small and so situated as 
to indicate relatively short track of missile through muscle 
tissue.  There must be signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrization.  Clinical examination would 
disclose entrance and (if present) exit scars that are 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  There must be 
indications on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance of 
the muscle groups involved compared with the sound side must 
demonstrate positive evidence of marked or moderately severe 
loss.  With a severe muscle disability, there are extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile. Palpation shows moderate or extensive loss 
of deep fascia or of muscle substance, with soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  38 
C.F.R. § 4.56 (1997).

On and after July 3, 1997, 38 C.F.R. § 4.56 provides that 
slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present.  Moderate muscle disability is found where 
there has been a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be indications of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.  With severe muscle disability, there is evidence 
of wide damage to muscle groups in the missile track.  There 
must be indications on palpation of loss of deep fascia or 
muscle substance, or soft, flabby muscles in the wound area.  
There must be severe impairment of function, that is, 
strength, endurance and coordination, of the involved muscle 
group.  In addition, X-ray evidence of minute multiple 
scattered foreign bodies, or visible evidence of atrophy, may 
indicate a severe muscle disability.  38 C.F.R. § 4.56 
(2001).

Diagnostic Code 5320 provides that disability of the lumbar 
region due to a muscle injury to Muscle Group XX is rated as 
noncompensable if slight, at 20 percent if moderate, at 40 
percent if moderately severe, and at 60 percent if severe.  
The regulation, as amended in 1997, includes no substantive 
change to this diagnostic code.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes;  
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

III.  Analysis

The RO currently rates the veteran as 10 percent disabled 
(corresponding to "slight" limitation of motion of the 
lumbar spine) for the period from September 4, 1996 to 
September 24, 1997, and 20 percent disabled (corresponding to 
"moderate" limitation of motion) from September 25, 1997 
forward, pursuant to Code 5292.  The September 1996 VA 
examiner noted that the pain radiated to the leg, and noted 
that it was not uncommon for back pain in the lumbosacral 
muscles to radiate into the hip or lower extremity.  Upon 
review of the examination reports, and particularly taking 
into consideration credible reports of substantial pain from 
September 1996 forward, see DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board finds that the disability of limitation of 
motion of the spine is more accurately characterized as 
moderate rather than slight.  Therefore, a 20 percent rating 
is warranted for the full pendency of the veteran's appeal.  
The next higher rating of 40 percent under Code 5292, for 
"severe" limitation of motion of the lumbar spine, is not 
warranted, because, as the examination reports make clear, 
the veteran does have a substantial useful range of motion of 
the low back, both as measured at his August 1998 and June 
2002 VA examinations, and as reflected in observations at 
these examinations that his posture was without defect, he 
walked well, and there was no fatigability or incoordination 
noted on repetitious motions of the back.  

The Board notes repeated mention of a palpable "step-off" 
defect of the vertebral column at the L2 level resulting from 
the inservice fracture of vertebrae and the surgical repair 
which required removal of bone.  This defect was noted both 
in the service medical records and in recent VA examinations.  
This is a "demonstrable deformity of the vertebral body," 
observed in conjunction with residuals of a fracture of the 
vertebrae which are rated based on limitation of motion of 
the spine.  Therefore, a 10 percent rating is to be added to 
the 20 percent rating assigned pursuant to Code 5292.  See 38 
C.F.R. § 4.71a, Codes 5285 and 5292.  Accordingly, a 30 
percent rating is granted for the veteran's low back 
disability.  

The Board has considered whether a higher rating is available 
under Code 5320, the diagnostic code for rating of injury to 
Muscle Group XX.  The next higher rating of 40 percent under 
Code 5320 would require moderately severe disability of 
injured muscles of the lumbar spine.  This in turn would 
require a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  The veteran's injury was 
described in the service medical records as "superficial to 
the lamina."  The single 2x2 fragment was debrided; the 
wound was not through and through or of a deep penetrating 
nature.  There was no prolonged infection, sloughing of soft 
parts, or intermuscular scarring.  Current examinations show 
no loss of muscle mass or other muscle disability.  In light 
of these schedular considerations, the wound is not of a 
"moderately severe" nature.  See 38 C.F.R. § 4.56.  Because 
the criteria for a moderately severe muscle injury are not 
met or approximated, further increase to the next higher 
rating of 40 percent under Code 5320 is not warranted in this 
case.   

Assignment of separate ratings under Codes 5292 and 5320 
would be impermissible pyramiding of ratings for the same 
disability, namely mechanical limitation of motion and pain 
of the low back.  See 38 C.F.R. § 4.14.




ORDER

A rating of 30 percent for residuals of a shell fragment 
wound of the mid-back or thoraco-lumbar spine area is 
granted, subject to the provisions governing the payment of 
monetary benefits.



		
	DENNIS F. CHIAPPETTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

